Citation Nr: 0600375	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  01-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for an erythematous rash of the face and chest, previously 
evaluated as psoriasis.

2.  Entitlement to a compensable rating for Peyronie's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to March 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.  This case was previously before the Board in 
July 2004 and was remanded for the purpose of affording the 
veteran a VA rating examination.

The veteran's appeal also initially included the issue of 
entitlement to service connection for a right shoulder 
disability.  That benefit was granted by a July 2005 rating 
decision.  As the veteran has not expressed disagreement with 
the initial rating assigned for his right shoulder 
disability, this issue is not in appellate status.


FINDINGS OF FACT

1.  The veteran's skin disability is productive of constant 
itching; objective findings have revealed erythema in the 
affected area.

2.  The veteran's Peyronie's disease has not been manifested 
by penile deformity or loss of erectile power.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent rating 
for an erythematous rash of the face and chest, previously 
evaluated as psoriasis, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806 (prior to and after August 2002).

2.  The criteria for a compensable rating for Peyronie's 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Code 7522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant of the 
information and evidence needed to substantiate a claim.  The 
RO decisions and correspondence issued in connection with the 
appeal have noted the evidence considered and the pertinent 
laws and regulations.  In addition, letters sent in November 
2002, December 2003, and July 2004 noted the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether the appellant 
or VA bore the burden of producing or obtaining that evidence 
or information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA materials of record essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial AOJ adjudication of this claim, notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of this claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini v. Principi, 
18 Vet. App. 112 (2004), to decide the appeal would not be 
prejudicial error to the claimant, as the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Service medical records 
and VA and private treatment records are of record, as well 
as VA examinations that have assessed the severity of the 
disabilities on appeal.  VA has not been made aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned. 38 C.F.R. § 
4.7.  As the veteran is appealing the original assignment of 
the rating for his disabilities, the severity of the 
veteran's disabilities are to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).

I.  Skin rash

Based on service medical records and a May 2000 VA 
examination, in November 2000 the RO awarded the veteran 
service connection for the veteran's skin disability and 
assigned a noncompensable rating, effective April 1, 2000.  A 
July 2005 rating decision increased the rating to 10 percent, 
also effective April 1, 2000.

The veteran's disability is rated pursuant to Diagnostic Code 
7806.  During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, including, 
effective August 30, 2002, the rating criteria for evaluating 
skin disorders.  The RO has considered the new regulations, 
and the new rating criteria have been provided to the 
veteran.

Under the old criteria, a 10 percent rating is warranted 
under Diagnostic Code 7806 for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for eczema 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warrants a 50 
percent rating.

Under the new criteria for Diagnostic Code 7806, a 30 percent 
rating is warranted for 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  For the 
next higher 60 percent disability evaluation, there must be 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of the exposed areas affected, 
or; constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs for the past 
12 month period.

The revised 38 C.F.R. § 4.118 added Diagnostic Code 7820, 
which pertains to skin disorders not otherwise listed, to 
include bacterial, fungal, and viral diseases.  There is no 
medical indication that the veteran has scars as a result of 
his service-connected condition, so it remains most 
appropriate to rate the condition analogous to dermatitis 
under Diagnostic Code 7806.

At a May 2000 VA examination, the veteran indicated that his 
rash had usually cleared with lotions and was much better in 
the summer with exposure to the sun.  Examination of the face 
revealed slight erythema of the paranasal area.  There was 
also very slight erythema in the pectoral area of the chest.  
There was no scaling, no sign of any seborrheic like 
dermatitis, and no evidence of psoriasis of the elbows or 
knees.  The diagnosis was psoriasis, no disability.

In his March 2001 substantive appeal the veteran stated that 
his facial lesions would come and go and were itchy and would 
ooze with blisters and form a scab.

A January 2003 private medical record reveals that the 
veteran presented with a 15 year history of an erythematous 
and pruritic rash about his scalp, face, shoulders, and upper 
chest.  He was using a OTC moisturizing cream.  Examination 
revealed a faint, fine, diffuse erythema present on the face 
bilaterally extending from the zygoma to the region of the 
mid mandible.  There was no scaling, papules, or significant 
scaling of the scalp.  There were diffuse, small, 
erythematous papules present on the upper chest extending to 
the shoulders.  The assessment was seborrheic dermatitis.  
The examiner noted that OTC creams were working fine and 
advised against steroids.

A March 2004 private medical record reveals that the veteran 
complained of a skin rash of the face, neck, back, and chest 
that would get suddenly red and puffy.  He had dry skin with 
some scalp flaking.  Examination was significant for 
erythematous plaques involving the superior border of the 
zygoma, cheeks extending down to his neck.  There was also 
involvement of the nasal bridge with scaling and his 
forehead.  There was sparing of the eyebrow area and sparing 
of a triangle of skin underneath his chin.  The rash extended 
down into his anterior chest and upper portion of his back 
with small 1-2 mm erythematous papules.  The rest of the body 
was without involvement.

An April 2004 private medical record reflects that the 
veteran complained of a itching of his upper thighs and hip 
areas of about 6 months.  He remarked that the aforementioned 
rash was different that the rash of his back, chest, and 
face.  He had diffuse, erythematous, primarily macular rash 
and the macules were very small

At an August 2004 VA examination the veteran stated that his 
face was involved nearly all the time with a redness; the 
rash on his chest was not as constant.  Examination revealed 
redness of the cheeks and less so over the nose.  There were 
no open lesions.  The chest had scattered red spots on each 
side that was less prominent than what was seen on the face.  
The examination included photographs of the relevant areas.  
The impression was erythematous rash of the face and chest, 
less likely than not psoriasis.

The Board finds that the medical evidence supports a 30 
percent evaluation under the former Diagnostic Code 7806.  
The veteran has reported having constant itching on numerous 
occasions throughout his more than 15 year history of this 
skin disability.  Moreover, objective findings have revealed 
erythema in the affected areas.  While not all the criteria 
necessary for a 30 percent rating have been met under the old 
criteria, the overall symptomatology more closely 
approximates that warranted for a 30 percent disability 
evaluation.

However, the criteria for a 50 percent evaluation under the 
old regulations have not been met.  There has been little or 
no demonstration of ulceration or extensive exfoliation or 
crusting, or systemic or nervous manifestations associated 
with the service-connected skin disorder.  Moreover, the 
veteran's skin disorder has not been described as 
exceptionally repugnant at any time.

As noted above for a 60 percent evaluation under the new 
criteria, the next highest schedular evaluation, more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period, would have to 
be demonstrated.

A review of the medical evidence, including the photographs, 
does not reveal that more than 40 percent of the entire body 
or more than 40 percent of exposed areas are affected by this 
disability.  While the veteran has been using OTC ointments 
to treat his skin, the veteran has not reported nor has he 
been found to have to use constant or near constant systemic 
therapy or other immunosuppressive drugs during the past 
twelve months.  Accordingly, the criteria for a 60 percent 
evaluation under the revised criteria have not been met.

In sum, the Board finds that the veteran is entitled to a 
rating of 30 percent for his skin disability for the entire 
time of this claim.  Fenderson. 

II.  Peyronie's disease

Based on service medical records and a May 2000 VA 
examination, in November 2000 the RO awarded the veteran 
service connection for Peyronie's disease and assigned a 
noncompensable rating, effective April 1, 2000.

This disability is rated under Diagnostic Code 7522.  That 
code provides only for a 20 percent rating for deformity of 
the penis with loss of erectile power.

At a May 2000 VA examination the veteran stated that he had 
three small lumps on his penis.  The veteran stated that his 
penis would curve up to the right during erections.  
Examination revealed several tiny firm nodules noted 
subcutaneously on the dorsum of the penis.  The diagnosis was 
Peyronie's disease, no disability.

In his March 2001 substantive appeal, the veteran stated that 
he had a difficult time with erections and sometimes had pain 
during intercourse.

At an August 2004 VA examination, the veteran stated that 
there had been no change in his sexual life.  Examination 
revealed a palpable non-tender nodule on the proximal shaft.  
The diagnosis was Peyronie's disease, unchanged.

The evidence does not show that the veteran has any deformity 
of his penis and it appears that the veteran has erectile 
ability.  Accordingly, it is apparent the veteran is not 
entitled to a 20 percent evaluation based on deformity of the 
penis with loss of erectile power.


III.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his skin 
disability or Peyronie's disease, alone, have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

An initial rating of 30 percent for an erythematous rash of 
the face and chest, previously evaluated as psoriasis, is 
granted, subject to governing regulations concerning monetary 
awards.

A compensable rating for Peyronie's disease is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


